      Case 1:20-cv-00188-LG-MTP Document 14 Filed 12/07/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 HULEN PERILLOUX,                                                       PETITIONER
 # 170986

 v.                                                  CAUSE NO. 1:20CV188-LG-MTP

 WARDEN OF CMCF                                                        RESPONDENT

          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

      BEFORE THE COURT is the [13] Report and Recommendation entered by

United States Magistrate Judge Michael T. Parker on November 12, 2020.

Magistrate Judge Parker reviewed the Respondent’s [11] Motion to Dismiss and

determined that it should be granted. The Petitioner did not file a response to the

Respondent’s Motion to Dismiss, nor has he filed an objection to the Report and

Recommendation.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). After a review of this matter, the Court finds that Judge

Parker’s Report and Recommendation is neither clearly erroneous nor contrary to

law. The Respondent’s Motion to Dismiss is granted, and the Petitioner’s petition

for a writ of habeas corpus is dismissed with prejudice.
         Case 1:20-cv-00188-LG-MTP Document 14 Filed 12/07/20 Page 2 of 2




         IT IS THEREFORE ORDERED AND ADJUDGED that the [13] Report

and Recommendation of United States Magistrate Judge Michael T. Parker entered

in this cause on November 12, 2020, is hereby ADOPTED as the opinion of this

Court.

         IT IS FURTHER ORDERED AND ADJUDGED that the [11] Motion to

Dismiss filed by Respondent is GRANTED. The petition for a writ of habeas corpus

is DISMISSED WITH PREJUDICE

         SO ORDERED AND ADJUDGED this the 7th day of December, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE

.




                                       -2-
